DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 15, Ln.4: “[the]--a-- front of the chassis structure”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because claim 1 recites the limitations: “the back 
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claims 2-20) allowable over the prior art references of record, taken either alone or in combination.
Zhang (US 8335076) is believed to be the closest prior art. Zhang discloses (Figs.1-8) a chassis structure, comprising: a chassis (110) including: a first bottom panel (110c); a first sidewall (110d- there is a sidewall on each side of the bottom panel 110c) and a second sidewall (110d- there is a sidewall on each side of the bottom panel 110c) longitudinally extending in the chassis (110) and located on respective sides (See Figs.3 and 8) of the first bottom panel (110c); a partition wall (115) longitudinally extending in the chassis (110); a back wall (110b) extending between the first sidewall and the second sidewall (110d- the side walls define the first and second sidewall) at a back (See Fig.8: perspective shows rear-to-front of the chassis 110) of the chassis (110), the back wall (110) having apertures (See Fig.8: there are holes in the back wall 

See next page→

    PNG
    media_image1.png
    699
    915
    media_image1.png
    Greyscale

However, Zhang fails to disclose, at least, the aforementioned allowable limitations of claim 1.
The other prior art references of record (see attached PTO-892) teach other server blade structures that have a slidable carriage/tray that allows modular insertion/removal of one or more electrical devices and/or chassis designs that utilize a duct that assist with airflow.  However, none of the other prior art references of record reasonably teach and/or suggest the ducting structures as claimed in claim 1 of the instant application.
Furthermore, absent impermissible hindsight and/or without rendering the any of the prior art references inoperable for its intended purpose, it is believed that none of the prior art references, taken alone or in combination, render the present invention unpatentable as claimed.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/STEPHEN S SUL/Primary Examiner, Art Unit 2835